Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Industrial Commissioner that certain individuals hired and paid by the petitioner as apprentices were not registered with the State and, therefore, under section 220 of the Labor Law were entitled to be paid by petitioner as journeymen. Petitioner claims that article 8 of the Labor Law, particularly section 220, does not apply to construction projects under contract with the *961Power Authority of the State of New York; that petitioner was not obligated to determine the status of apprentices furnished by the local union; that the 30 persons hired as apprentices were not entitled to wages higher than those of registered apprentices; and that the application of subdivision 3-e of section 220 of the Labor Law deprives petitioner of property without due process of law. We do not agree. The determination of the Industrial Commissioner was not affected by an error of law and was supported by credible substantial evidence. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Sweeney, Kane, Larkin and Reynolds, JJ., concur.